Title: To James Madison from John Gavino, 23 December 1802 (Abstract)
From: Gavino, John
To: Madison, James


23 December 1802, Gibraltar. No. 108. Has not received a letter from JM since his last dispatch, no. 107 [18 Dec. 1802]. Has received a 7 Dec. letter from Captain Barron at Mahón, a copy of which he sent to Robert Smith requesting that he show it to JM. Has heard Barron was still at Mahón on 14 Dec. “and had got his foremast in.” “The Master of an Engh: Vessel from Genoa who arrived three days ago, tells me he was to have brought down a Passenger, but the Vessel sailing in a hurry left him on shore, he tells me said Passenger had an open Letter from Consul Wollaston (which he shewd him) & was to give the perusal thereof to all Commanders of American Vessels he met and then deliver it me.… It was giving notice of Eleven sail of Tripolin cruisers being out discribing at same time the Vessels and force ⟨and⟩ that the admiral (the Scotch Renegado) [Murad Rais] and his Crew wore round Hatts and Blue Jacketts as a Decoy.” The captain did not recollect the description of the ships “further than the largest mounted about 14 Gunns.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Docketed by Wagner as received 28 Feb.



   
   A full transcription of this document has been added to the digital edition.

